SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 13, 2011 KEYUAN PETROCHEMICALS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-124837 45-0538522 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (86) 574-8623-2955 (ISSUER TELEPHONE NUMBER) ––––– Copies to: Hunter Taubman Weiss LLP 17 State Street, Floor 20 New York, NY 10004 Tel: 212-732-7184 ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01.Regulation FD Disclosure. On July 13, 2011, Keyuan Petrochemicals, Inc. (the “Company”) hosteda conference call to answer shareholders’ questions. A copy of the script for the conference call is attached hereto as Exhibit 99.1 andincorporated herein in itsentirety. Item 9.01 Financial Statements and Exhibits (d)Exhibits 99.1Script of Conference Call on July 13, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Keyuan Petrochemicals, Inc. By: /s/ Chunfeng Tao Name: Chunfeng Tao Title: Dated: Chief Executive Officer July 19, 2011
